EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Please replace the Abstract in the Specification with the following:
This 
Please replace Claim 1 with the following:
(Currently Amended) A system for a blockchain development framework, wherein the system comprising: at least one memory storing a plurality of instructions; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules; a receiving module, stored in the at least one memory, configured to receive the plurality of instructions from a user, wherein the plurality of the instructions includes a set of business rules and a definition of metadata for a target distributed ledger technology (DLT) platform; an analyzing module, stored in the at least one memory, configured to analyze the received plurality of instructions to select a factory design pattern based on a technology specific template and the definition of metadata depending on the target DLT platform; a blockchain application generator, stored in the at least one memory, configured to generate a smart contract code based on the selected factory design pattern based technology specific template, the definition of metadata and a security aspect for the target distributed ledger technology (DLT) platform, wherein the security aspect including a certificate of authority implementation associated with a target blockchain technology; and a deployment module, stored in the at least one memory, configured to deploy the generated smart contract code based on the selected technology specific template and the definition of metadata.

Please replace Claim 2 with the following:
The system claimed in claim 1, wherein the selected factory design pattern specifies a pattern for the selected template for the target distributed ledger technology (DLT) platform.




Please replace Claim 3 with the following:
The system claimed in claim 1, wherein the security aspect specifies permissions associated with the deployment and invocation of the generated smart contract code for the target distributed ledger technology (DLT) platform.
Please replace Claim 5 with the following:

(Currently Amended) A processor-implemented method for a blockchain development framework, the method comprising one or more steps of: receiving a plurality of instructions from a user, wherein the plurality of the instructions includes a set of business rules and a definition of metadata for a target distributed ledger technology (DLT) platform; analyzing the received plurality of instructions to select a factory design pattern based on a technology specific template and the definition of metadata depending on the target DLT platform; generating a smart contract code based on the selected factory design pattern, the definition of metadata, and a security aspect for the target DLT platform, wherein the security aspect including a certificate of authority implementation associated with a target blockchain technology; and deploying the generated smart contract code based on the selected technology specific template and the definition of metadata.



Please replace Claim 6 with the following:
The method claimed in claim 5, wherein the selected factory design pattern specifies a pattern to enable the selected technology specific template for the target distributed ledger technology (DLT) platform.

Please replace Claim 7 with the following:
The method claimed in claim 5, wherein the generation of smart contract comprises one or more steps of:  -4-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0616 selecting the target distributed ledger technology (DLT) platform and running the compilation process to check for any compilation error; and considering the security aspects including  certificate of authority implementation associated with the target blockchain technology.

Please replace Claim 8 with the following:
The method claimed in claim 5, wherein the security aspect specifies permissions associated with the deployment and invocation of the generated smart contract code for the target distributed ledger technology (DLT) platform.


Please replace Claim 10 with the following:
A non-transitory computer readable medium storing one or more instructions which when executed by a processor on a system, cause the processor to perform method comprising: receiving a plurality of instructions from a user, wherein the plurality of the instructions includes a set of business rules and a definition of metadata for a target distributed ledger technology (DLT) platform; analyzing the received plurality of instructions to select a factory design pattern based on a technology specific template and the definition of metadata depending on the target distributed ledger technology (DLT) platform; generating a smart contract code based on the selected factory design pattern, the definition of metadata, and a security aspect for the target distributed ledger technology (DLT) platform, wherein the security aspect including a certificate of authority implementation associated with a target blockchain technology; and deploying the generated smart contract code based on the selected technology specific template and the definition of metadata.

Allowable Subject Matter

Claims 1-10 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

A system for a blockchain development framework, wherein the system comprising: at least one memory storing a plurality of instructions; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules; a receiving module configured to receive a plurality of instructions from a user, wherein the plurality of the instructions includes a set of business rules and a definition of metadata for a target distributed ledger technology (DLT) platform, wherein the security aspect including a certificate of authority implementation associated with the target blockchain technology; and a deployment module configured to deploy the generated smart contract code based on the selected technology specific template and the definition of metadata.
However, none of the prior art, alone or in combination teaches an analyzing module configured to analyze the received plurality of instructions to select a factory design pattern based on a technology specific template and the metadata depending on the target DLT platform; a blockchain application generator configured to generate a smart contract code based on the selected factory design pattern based technology specific template, the metadata and a security aspect for the target DLT platform. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Tran et al. (U.S Pub. No. 20170232300) discloses An Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
Clause et al. (U.S Pub. No. 20170287090) discloses systems and methods that includes providing a contract management platform; constructing a data-driven contract with a set of programmable clauses by: receiving specification of a programmable clause, configuring programmable logic of the programmable clauses, mapping a set of integrations to the programmable clause, wherein at least one integration is a blockchain/distributed ledger integration, and adding at least one clause with natural language content; and executing the data-driven contract.
Weber et al. (WO Pub. No. 2017161417) discloses Methods and apparatus for utilising a distributed ledger, such as the Ethereum blockchain, to monitor and execute a process instance (170) between parties that may not trust each other. The proposed methods and apparatus integrate blockchain into the choreography of processes in such a way that no central authority is needed, but trust maintained. The combination of a set of components (a translator 160, a process instance 170 and a trigger/interface 120, 130) allows for monitoring or coordination of business processes on the blockchain (150) and off the blockchain (140).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498